DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 19-21, 28 and 28-35 in the reply filed on 2/11/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 19 teaches a formulation comprising a), b) and c) wherein b) consists of at least one –OH material  and at least one hygroscopic material in a ratio between .01:1-1 to 1:.01. 
Claim 20 teaches the same limitation and therefore does not limit the subject matter of the claim 19. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483).
Zhao, paragraphs 71-72 of the PGPUB, teaches a composition, comprising a cellulose nanomaterial in an amount ranging from about 0.1 wt/v % to about 10 wt/v %; an inorganic salt component in an amount ranging from about 0.005 wt/v % to about 2.5 wt/v %; and a stabilizing agent in an amount ranging from about 0.05 wt/v % to about 0.1 wt/v %. 

Zhao, paragraph 73 of the PGPUB, teaches the composition can further comprise a crosslinking agent, an additive agent, an agricultural agent, or a combination of two or more thereof.
	Zhao, paragraph 105 of the PGPUB, teaches the additive agent is selected from a plasticizer wherein the plasticizer is selected from glycerol, sorbitol, polyethylene glycol 400, or a combination of two or more thereof.
 	Zhao, paragraph 163 of the PGPUB, teaches plasticizers can be present in an amount ranging from about 0.1 wt/v% to about 10 w/v%. 
Zhao, paragraph 77 of the PGPUB, teaches a method comprising substantially coating a plant or plant part with the composition before or after the plant or plant part is harvested. The plant or plant part is substantially coated with the composition by spraying, dipping, enrobing, or a combination of two or more thereof. The method further comprises drying plant or plant part after it has been coated to form a film on the plant or plant part, wherein drying involves heating the plant or plant part at a temperature of about 30° C. to about 35° C.
Zhao, paragraph 84 of the PGPUB, teaches the inorganic salt component can be CaCl2 or NaCl. 

Sorbitol in the amount of 0.1 wt/v% to about 10 w/v% as taught by Zhao reads on at least one –OH- rich material as claimed in claim 1. 
Therefore, the ratio between the OH-rich material and the CaCl2 or NaCl is from between .04:1-1:.0005. 
The method as taught by Zhao is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by Zhao would modify at least one property selected from chemical physical and optical properties of the solid film or coat. 

Regarding claims 20-21, Zhao teaches the ratio between the OH-rich material and the CaCl2 or NaCl is from between .04:1-1:.0005. 

Regarding claim 24, the method as taught by Zhao is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by Zhao would modify the oxygen transmittance rate of the solid film or coat. 

Regarding claims 28-30, Zhao, paragraphs 156 and 158 of the PGPUB, teaches citric acid as a crosslinking agent. 
Citric acid as taught by Zhao reads on a homo-functional crosslinking agent as claimed in claim 28. 
. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) as applied to claim 19 and further in view of Kang et al (2015). 
Although Zhao, paragraphs 156 and 158, teaches the crosslinking agent can be an acid such as citric, Zhao does not teach the acid to be a polycarboxylic acid. 
Kang teaches preparation of anti-bacterial cellulose fiber via electrospinning. 
Kang, abstract, taches cellulose fiber was immersed in the solution containing β-CD, crosslinking agent and sodium hypophosphite. In order to understand the effect of a crosslinking agent, two different types of the agents, BTCA (1,2,3,4-butanetetracarboxylic acid) and citric acid with various concentrations were used for cross-linking. The crosslinking degree was increased with the concentration of the crosslinking agents, for the both agents.
Kang, page 4, teaches the characteristic peak (1,727 cm−1) was increased as the concentration of the crosslinking agent increased. For the case of citric acid, the peak was slightly increased with the concentration of citric acid. For the case of BTCA, however, the peak was considerably increased with the acid concentration and was larger comparing to the citric acid case at higher concentration. This indicates that BTCA is more effective for cross-linking than citric acid. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention . 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) as applied to claim 19 and further in view of Berglund et al (WO2015063163). 
 Zhao, paragraph 162 of the PGPUB, teaches examples of suitable additive agents include, but are not limited to, film forming materials, such as a non-starch polysaccharides. 
Zhao, paragraph 177 of the PGPUB, teaches the compositions may be dried to form the films by allowing the water in the composition to evaporate. In some embodiments, the films are dried using heat to facilitate faster drying of the composition thereby preventing or mitigating long-term exposure to oxygen and light.
Although Zhao teaches non-starch polysaccharides, Zhao does these polysaccharides to be xyloglucan. 
Berglund teaches films comprising xyloglucan. 
Berglund, page 3, teaches a film comprising a xyloglucan as an oxygen barrier. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate xyloglucan as taught by Berglund into the composition as taught by Zhao as xyloglucan acts as an oxygen barrier and can therefore mitigate exposure to oxygen. 

A preamble of “for obtaining a film comprising NCC and xyloglucan” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). Where the claimed and prior art product(s) are identical or substantially identical, or are produced by identical or substantially identical process(es) the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed .product(s), see In re Best, 195USPQ 430.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) as applied to claim 19 and further in view of Kang et al (2015). 
Although Zhao, paragraphs 156 and 158, teaches the crosslinking agent can be an acid such as citric, Zhao does not teach the acid to be a polycarboxylic acid. 
Kang teaches preparation of anti-bacterial cellulose fiber via electrospinning. 
Kang, abstract, taches cellulose fiber was immersed in the solution containing β-CD, crosslinking agent and sodium hypophosphite. In order to understand the effect of a crosslinking agent, two different types of the agents, BTCA (1,2,3,4-
Kang, page 4, teaches the characteristic peak (1,727 cm−1) was increased as the concentration of the crosslinking agent increased. For the case of citric acid, the peak was slightly increased with the concentration of citric acid. For the case of BTCA, however, the peak was considerably increased with the acid concentration and was larger comparing to the citric acid case at higher concentration. This indicates that BTCA is more effective for cross-linking than citric acid. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use BTCA as taught Kang as the crosslinking agent as taught by Zhao as BTCA is more effective for cross-linking than citric acid. 
The method as taught by Zhao is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by Zhao would result in a film having OTR lower than 1 or between 1 and 2 when measured at rt and 0% relative humidity and an OTR of about 60 when measured at rt and 50% humidity as claimed in claim 33. 
A preamble of “for obtaining a film comprising NCC crosslinking with BTCA” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA .

Claims 19-21, 24, 28-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) in view of Zou et al (9266261).
Zhao, paragraphs 71-72 of the PGPUB, teaches a composition, comprising a cellulose nanomaterial in an amount ranging from about 0.1 wt/v % to about 10 wt/v %; an inorganic salt component in an amount ranging from about 0.005 wt/v % to about 2.5 wt/v %; and a stabilizing agent in an amount ranging from about 0.05 wt/v % to about 0.1 wt/v %. 
The stabilizing agent includes a carboxy- or sulfate-containing polysaccharide selected from alginic acid, sodium alginate, carboxymethyl cellulose, pectic polysaccharides, carboxymethyl dextran, xanthan gum, carboxymethyl starch, hyaluronic acid, dextran sulfate, pentosan polysulfate, carrageenans, fuciodans, or a combination of two or more thereof. The stabilizing agent is present in an amount ranging from about 0.05 wt/v % to about 1 wt/v %.
Zhao, paragraph 73 of the PGPUB, teaches the composition can further comprise a plasticizer. 

Zhao, paragraph 77 of the PGPUB, teaches a method comprising substantially coating a plant or plant part with the composition before or after the plant or plant part is harvested. The plant or plant part is substantially coated with the composition by spraying, dipping, enrobing, or a combination of two or more thereof. The method further comprises drying plant or plant part after it has been coated to form a film on the plant or plant part, wherein drying involves heating the plant or plant part at a temperature of about 30° C. to about 35° C.
Zhao, paragraph 84 of the PGPUB, teaches the inorganic salt component can be CaCl2 or NaCl. 
CaCl2 or NaCl in the amount of 0.005 wt/v % to about 2.5 wt/v % as taught by Zhao reads on at least one inorganic salt hygroscopic material as claimed in claim 19. 
Zhao, paragraph 175 of the PGPUB, teaches the compositions also can be used to form flexible packages.
Although Zhao teaches a plasticizer, Zhao does not teach the plasticizer to be starch. 
Zou teaches a nanocrystalline film. 
Zou, col. 3, teaches brittleness of the solid film formed from pure NCC suspension is caused by the strong hydrogen bonding between NCC rod particles. In the present invention the flexibility is increased by adding plasticizers which are usually low molecular polymers, more especially polymers having a Molecular Weight less than 10,000. Polymers having hydroxyl groups such as polyvinyl alcohol are especially  starch and starch derivatives and cellulose esters having hydroxyl groups. Polymers with hydroxyl groups are advantageous because the hydroxyl groups have affinity for the NCC crystal surfaces and may hydrogen bond to the crystal surfaces.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use starch as taught by Zou as the plasticizer as taught by Zhao to increase the flexibility of the coating. 
Starch in the amount of 0.1 wt/v% to about 10 w/v% as taught by the references reads on at least one –OH- rich material as claimed in claim 19. 
Therefore, the ratio between the OH-rich material and the CaCl2 or NaCl is from between .04:1-1:.0005. 
The method as taught by the references is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by the references would modify at least one property selected from chemical physical and optical properties of the solid film or coat. 

Regarding claims 20-21, Zhao teaches the ratio between the OH-rich material and the CaCl2 or NaCl is from between .04:1-1:.0005. 

Regarding claim 24, the method as taught by the references is the same composition as claimed in claim 19 and therefore it would be expected that the method 

Regarding claims 28-30, Zhao, paragraphs 156 and 158 of the PGPUB, teaches citric acid as a crosslinking agent. 
Citric acid as taught by Zhao reads on a homo-functional crosslinking agent as claimed in claim 28. 
Citric acid as taught by Zhao reads on a polycarboxylic acid crosslinking agent as claimed in claim 30. 

Regarding claim 32, the references teach a composition comprising NCC and starch. 
The method as taught by the references is the same composition as claimed in claim 32 and therefore it would be expected that the method as taught by the references would result in a film having OTR between 1 and 5 when measured at rt and 0% relative humidity and OTR below 10 when measured at rt and 50% relative humidity as claimed in claim 32. 

Claims 19-21, 24, 28-30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) in view of Zou et al (9266261) in view of Kang et al (2015).
Zhao, paragraphs 71-72 of the PGPUB, teaches a composition, comprising a cellulose nanomaterial in an amount ranging from about 0.1 wt/v % to about 10 wt/v %; 
The stabilizing agent includes a carboxy- or sulfate-containing polysaccharide selected from alginic acid, sodium alginate, carboxymethyl cellulose, pectic polysaccharides, carboxymethyl dextran, xanthan gum, carboxymethyl starch, hyaluronic acid, dextran sulfate, pentosan polysulfate, carrageenans, fuciodans, or a combination of two or more thereof. The stabilizing agent is present in an amount ranging from about 0.05 wt/v % to about 1 wt/v %.
Zhao, paragraph 73 of the PGPUB, teaches the composition can further comprise a plasticizer. 
 	Zhao, paragraph 163 of the PGPUB, teaches plasticizers can be present in an amount ranging from about 0.1 wt/v% to about 10 w/v%. 
Zhao, paragraph 77 of the PGPUB, teaches a method comprising substantially coating a plant or plant part with the composition before or after the plant or plant part is harvested. The plant or plant part is substantially coated with the composition by spraying, dipping, enrobing, or a combination of two or more thereof. The method further comprises drying plant or plant part after it has been coated to form a film on the plant or plant part, wherein drying involves heating the plant or plant part at a temperature of about 30° C. to about 35° C.
Zhao, paragraph 84 of the PGPUB, teaches the inorganic salt component can be CaCl2 or NaCl. 

Zhao, paragraph 175 of the PGPUB, teaches the compositions also can be used to form flexible packages.
Although Zhao teaches a plasticizer, Zhao does not teach the plasticizer to be polyvinyl alcohol. 
Zou teaches a nanocrystalline film. 
Zou, col. 3, teaches brittleness of the solid film formed from pure NCC suspension is caused by the strong hydrogen bonding between NCC rod particles. In the present invention the flexibility is increased by adding plasticizers which are usually low molecular polymers, more especially polymers having a Molecular Weight less than 10,000. Polymers having hydroxyl groups such as polyvinyl alcohol are especially advantageous. Polymers with hydroxyl groups are advantageous because the hydroxyl groups have affinity for the NCC crystal surfaces and may hydrogen bond to the crystal surfaces.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use polyvinyl alcohol as taught by Zou as the plasticizer as taught by Zhao to increase the flexibility of the coating. 
Polyvinyl alcohol in the amount of 0.1 wt/v% to about 10 w/v% as taught by the references reads on at least one –OH- rich material as claimed in claim 19. 
Therefore, the ratio between the OH-rich material and the CaCl2 or NaCl is from between .04:1-1:.0005. 

Although Zhao, paragraphs 156 and 158, teaches the crosslinking agent can be an acid such as citric, Zhao does not teach the acid to be a polycarboxylic acid. 
Kang teaches preparation of anti-bacterial cellulose fiber via electrospinning. 
Kang, abstract, taches cellulose fiber was immersed in the solution containing β-CD, crosslinking agent and sodium hypophosphite. In order to understand the effect of a crosslinking agent, two different types of the agents, BTCA (1,2,3,4-butanetetracarboxylic acid) and citric acid with various concentrations were used for cross-linking. The crosslinking degree was increased with the concentration of the crosslinking agents, for the both agents.
Kang, page 4, teaches the characteristic peak (1,727 cm−1) was increased as the concentration of the crosslinking agent increased. For the case of citric acid, the peak was slightly increased with the concentration of citric acid. For the case of BTCA, however, the peak was considerably increased with the acid concentration and was larger comparing to the citric acid case at higher concentration. This indicates that BTCA is more effective for cross-linking than citric acid. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use BTCA as taught Kang as the crosslinking agent as taught by the references above as BTCA is more effective for cross-linking than citric acid. 

Regarding claims 20-21, Zhao teaches the ratio between the OH-rich material and the CaCl2 or NaCl is from between .04:1-1:.0005. 

Regarding claim 24, the method as taught by the references is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by the references would modify the oxygen transmittance rate of the solid film or coat. 

Regarding claims 28-30, Kang teaches BTCA. 

Regarding claim 34, the method as taught by the references is the same composition as claimed in claim 34 and therefore it would be expected that the method as taught by the references would result in a film having OTR lower than 1 or between 1 and 2 when measured at rt and 0% relative humidity and an OTR lower than 1 or between 1 and 2 or between 0 and .5 when measured at rt and 50% relative humidity as claimed in claim 34. 
A preamble of “for obtaining a film comprising NCC crosslinking with BTCA and PVOH” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 .

Claims 19-21, 24, 28-30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) in view of Zou et al (9266261) in view of Kang et al (2015).
Zhao, paragraphs 71-72 of the PGPUB, teaches a composition, comprising a cellulose nanomaterial in an amount ranging from about 0.1 wt/v % to about 10 wt/v %; an inorganic salt component in an amount ranging from about 0.005 wt/v % to about 2.5 wt/v %; and a stabilizing agent in an amount ranging from about 0.05 wt/v % to about 0.1 wt/v %. 
The stabilizing agent includes a carboxy- or sulfate-containing polysaccharide selected from alginic acid, sodium alginate, carboxymethyl cellulose, pectic polysaccharides, carboxymethyl dextran, xanthan gum, carboxymethyl starch, hyaluronic acid, dextran sulfate, pentosan polysulfate, carrageenans, fuciodans, or a combination of two or more thereof. The stabilizing agent is present in an amount ranging from about 0.05 wt/v % to about 1 wt/v %.
Zhao, paragraph 73 of the PGPUB, teaches the composition can further comprise a plasticizer. 

Zhao, paragraph 77 of the PGPUB, teaches a method comprising substantially coating a plant or plant part with the composition before or after the plant or plant part is harvested. The plant or plant part is substantially coated with the composition by spraying, dipping, enrobing, or a combination of two or more thereof. The method further comprises drying plant or plant part after it has been coated to form a film on the plant or plant part, wherein drying involves heating the plant or plant part at a temperature of about 30° C. to about 35° C.
Zhao, paragraph 84 of the PGPUB, teaches the inorganic salt component can be CaCl2 or NaCl. 
CaCl2 or NaCl in the amount of 0.005 wt/v % to about 2.5 wt/v % as taught by Zhao reads on at least one inorganic salt hygroscopic material as claimed in claim 19. 
Zhao, paragraph 175 of the PGPUB, teaches the compositions also can be used to form flexible packages.
Although Zhao teaches a plasticizer, Zhao does not teach the plasticizer to be polyvinyl alcohol. 
Zou teaches a nanocrystalline film. 
Zou, col. 3, teaches brittleness of the solid film formed from pure NCC suspension is caused by the strong hydrogen bonding between NCC rod particles. In the present invention the flexibility is increased by adding plasticizers which are usually low molecular polymers, more especially polymers having a Molecular Weight less than 10,000. Polymers having hydroxyl groups such as polyvinyl alcohol are especially 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use polyvinyl alcohol as taught by Zou as the plasticizer as taught by Zhao to increase the flexibility of the coating. 
Polyvinyl alcohol in the amount of 0.1 wt/v% to about 10 w/v% as taught by the references reads on at least one –OH- rich material as claimed in claim 19. 
Therefore, the ratio between the OH-rich material and the CaCl2 or NaCl is from between .04:1-1:.0005. 
The method as taught by the references is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by the references would modify at least one property selected from chemical physical and optical properties of the solid film or coat. 

Regarding claims 20-21, Zhao teaches the ratio between the OH-rich material and the CaCl2 or NaCl is from between .04:1-1:.0005. 

Regarding claim 24, the method as taught by Zhao is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by Zhao would modify the oxygen transmittance rate of the solid film or coat. 


Citric acid as taught by Zhao reads on a homo-functional crosslinking agent as claimed in claim 28. 
Citric acid as taught by Zhao reads on a polycarboxylic acid crosslinking agent as claimed in claim 30. 

Regarding claim 35, the method as taught by the references is the same composition as claimed in claim 35 and therefore it would be expected that the method as taught by the references would result in a film having OTR lower than 30 when measured at 0% relative humidity and when measured at 50% relative humidity. 
A preamble of “for obtaining a film comprising NCC and PVOH” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). Where the claimed and prior art product(s) are identical or substantially identical, or are produced by identical or substantially identical process(es) the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed .product(s), see In re Best, 195USPQ 430.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20150017432 teaches coating layers of a nanocomposite comprising a nano-cellulose material and nanoparticles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/26/21